TATE, Judge.
The writer respectfully dissents from the reversal of the trial court, for the reasons stated in his dissent in Perry v. Herrin, 215 So.2d 174.
The writer agrees that the highway department’s negligence was a proximate cause of the accident and that under decisions of our Supreme Court, which we must follow, governmental immunity is no longer available because of the legislative consent to suit manifested by the “sue and be sued” clause of the act creating it. However, I am unable to find that the trial court committed error in finding Mrs. Perry free from fault, and the present plaintiff driver at fault. For these reasons, I am unable to sign the majority opinion.